DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on June 28, 2022, with respect to objections to claims 6 and 13 have been considered and are persuasive. Objections to claims 6 and 13 have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 3 and 10 have been considered and are persuasive. Rejections of claims 3 and 10 under 35 USC 112 have been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1-3, 6-10, and 13-14 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 102 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied reference Dinan ‘620 (US 2013/0188620) does not disclose “identifying a second time slot based on a minimum subcarrier spacing (SCS) among a plurality of SCSs of the plurality of uplink BWPs” (See Remarks, page 8, para 4-5).
	 Applicant argues that Dinan ‘620 discloses that the UE adjusts uplink transmission timing for PUSCH/SRS of secondary cells in a TAG based on a received timing advance command, applied from the beginning of subframe n+6, rather than disclosing how a slot of uplink timing relates to the slot in which the TAG was received or identifying a slot based on a minimum SCS (See Remarks, page 8, para 4). Further, the applicant argues that Son ‘861 (US 2019/0215861), a reference applied to reject claims 4-5 and 11-12, does not remedy the deficiencies of Dinan ‘620 (See Remarks, page 9, para 4).
	Examiner respectfully disagrees. Examiner notes that Son ‘861 teaches “identify a second time slot based on a minimum subcarrier spacing (SPS) among a plurality of SCSs of the plurality of uplink BWPs” (para 35, 118, 147-148, and 170; the transmission timing adjustment T_TA is determined based on the smallest SCS of UL BWPs of cells in the TAG; uplink transmission timing is adjusted based on the determined T_TA; a slot is a transmission time unit; thus, the UL transmission slot is determined based on the UL BWP having the smallest SCS among UL BWPs of the TAG).
B. § 102 rejection of claim 8
Regarding claim 8, as amended, applicant argues the claim is allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claim 8.
C. § 103 rejection of claims 2-3, 6-7, 9-10, and 13-14
Regarding claims 2-3, 6-7, 9-10, and 13-14, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 8. Relevant limitations claimed in amended claims 1 and 8 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-3, 6-7, 9-10, and 13-14.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan ‘620 (US 2013/0188620, “Dinan ‘620”), in view of Son ‘861 (US 2019/0215861, “Son ‘861”; Son ‘861 was filed on January 9, 2019, claiming priority to US provisional application 62/615431 filed on January 9, 2018, and thus Son ‘861 was effectively filed before the claimed invention; further, the US provisional application 62/615431 fully supports all citations made in the rejection from the Son ‘861 reference)
Regarding claims 1 and 8, Dinan ‘620 discloses a user equipment (UE) for transmitting and receiving a signal in a wireless communication system (FIG. 4, para 23; wireless device 406 that communicates with base station 401 in a communication network), the UE comprising:
a transceiver (FIG. 4, para 23; communication interface 407); and
at least one processor coupled with the transceiver (FIG. 4, para 23; processor 408) and configured to:
receive timing advance command information from a base station in a first time slot (para 23 and 190-191; UE receives a timing advance command in a subframe; although the reference does not explicitly disclose receive timing advance command information from a base station in a first time slot, it is obvious to one of ordinary skill in the art that the UE receives the timing advance command from a base station, because the UE receives information from the communication network via the base station), 
a timing advance group to which the timing advance command information is applied (para 190-191; TAG includes a plurality of cells to which the timing advance command information is applied),
adjust, based on the timing advance command information, uplink transmission timing in the second time slot (para 190-191; the UE adjusts uplink transmission timing for PUCCH based on the received timing advance command, relative to the subframe in which the UE receives the timing advance command; thus, the UE changes uplink timing of PUCCH in a second subframe, based on the timing advance command).
Although Dinan ‘620 discloses a timing advance group to which the timing advance command information is applied, Dinan ‘620 does not specifically disclose identify a plurality of uplink bandwidth parts (BWPs) of a timing advance group to which the timing advance command information is applied. Further, Dinan ‘620 does not specifically disclose identify a second time slot based on a minimum subcarrier spacing (SPS) among a plurality of SCSs of the plurality of uplink BWPs.
Son ‘861 teaches identify a plurality of uplink bandwidth parts (BWPs) of a timing advance group to which the timing advance command information is applied (para 147-148 and 304; UE applies the same transmission timing adjustment T_TA to all UL BWPs of all serving cells of the same timing advance group (TAG) to which T_TA is applied; thus, the UE identifies a plurality of UL BWPs of a TAG to which T_TA is applied),
identify a second time slot based on a minimum subcarrier spacing (SPS) among a plurality of SCSs of the plurality of uplink BWPs (para 35, 118, 147-148, and 170; the transmission timing adjustment T_TA is determined based on the smallest SCS of UL BWPs of cells in the TAG; uplink transmission timing is adjusted based on the determined T_TA; a slot is a transmission time unit; thus, the UL transmission slot is determined based on the UL BWP having the smallest SCS among UL BWPs of the TAG).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dinan ‘620’s UE that receives timing advance command information from a base station, to include Son ‘861’s transmission timing adjustment T_TA that is determined based on the smallest SCS of UL BWPs of cells in a TAG. The motivation for doing so would have been to facilitate uplink transmission timing adjustment in OFDM based mobile communication system with multiple subcarrier spacings (Son ‘861, para 5).
Regarding claims 2 and 9, Dinan ‘620 in combination with Son ‘861 discloses all the limitations with respect to claims 1 and 8, as outlined above.
Further, Dinan ‘620 teaches wherein the timing advance command information, which is received from the base station, is included in a timing advance command medium access control-control element (MAC CE) (para 43; base station transmits a time alignment command via a time alignment command MAC control element).
Regarding claims 3 and 10, Dinan ‘620 in combination with Son ‘861 discloses all the limitations with respect to claims 2 and 9, respectively, as outlined above. 
Further, Dinan ‘620 teaches wherein the timing advance command MAC CE includes information indicating a timing advance group (para 44 and 50; MAC TA command includes a TAG index to identify a timing advance group (TAG) of a plurality of cells), and
the timing advance group includes a plurality of cells to which the timing advance command information is applied (para 190-191; TAG includes a plurality of cells to which the timing advance command information is applied).
Regarding claims 6 and 13, Dinan ‘620 in combination with Son ‘861 discloses all the limitations with respect to claims 1 and 8, as outlined above.
Further, Dinan ‘620 teaches wherein: the second time slot is determined to be after slot k from an uplink slot identified based on the timing advance command information (para 190-191; the UE adjusts uplink transmission timing  to an uplink subframe for PUCCH based on the received timing advance command, relative to the downlink subframe in which the UE receives the timing advance command; thus, the UE determines uplink timing of the uplink subframe for the PUCCH relative to an uplink subframe corresponding to the downlink subframe in which the timing advance command is received).
Furthermore, Son ‘861 teaches the slot k corresponds to the minimum SCS (para 35, 118, 147-148, and 170; the transmission timing adjustment T_TA is determined based on the smallest SCS of UL BWPs of cells in the TAG; uplink transmission timing is adjusted based on the determined T_TA; a slot is a transmission time unit; thus, the transmission timing adjustment T_TA, expressed as a number of slot time units, corresponds to the smallest SCS).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined UE of Dinan ‘620 and Son ‘861, to further include Son ‘861’s transmission timing adjustment T_TA that is determined based on the smallest SCS of UL BWPs of cells in a TAG. The motivation for doing so would have been to facilitate uplink transmission timing adjustment in OFDM based mobile communication system with multiple subcarrier spacings (Son ‘861, para 5).
Regarding claims 7 and 14, Dinan ‘620 in combination with Son ‘861 discloses all the limitations with respect to claims 1 and 8, as outlined above.
Further, Dinan ‘620 discloses wherein the at least one processor is further configured to perform uplink transmission based on the adjusted uplink transmission timing (para 190-191; the UE adjusts uplink transmission timing for the PUCCH based on the received timing advance command; thus, the UE changes uplink timing of the PUCCH based on the timing advance command, and transmits on the PUCCH to the base station based on the changed uplink timing).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474